Petition for Writ of Mandamus Denied and Opinion filed October 19, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00034-CV



               IN RE JOSEPH EMANUEL MURGOLA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               507th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-12994

                          MEMORANDUM OPINION

      On February 11, 2021, relator, Joseph Emanuel Murgola, filed a second
supplemental petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Julia Maldonado, presiding judge of the 507th District Court
Harris County, to withdraw her February 13, 20211 temporary order denying in
part realtor’s requested relief and granting certain relief to the real party in interest.

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                               PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




       1
         According to the relator’s petition, the trial court “orally rendered judgment” on February 10,
2021. The relator provided us with a mandamus record containing the order signed February 13, 2021.
                                                   2